Order entered October 9, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01139-CR

                       OLATUNDE ANTONIO ADEPEGBA, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause Nos. 416-80446-2015

                                             ORDER
       The Court GRANTS court reporter Susan Maienschein’s October 7, 2015 motion for

extension of time to file the reporter’s record.

       We ORDER Ms. Maienschein to file the reporter’s record within FORTY-FIVE (45)

DAYS from the date of this order.

       We ORDER the Collin County District Clerk to file the clerk’s record within FIFTEEN

(15) DAYS from the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE